           Case
           Case 4:20-cv-02478-KAW
                4:20-cv-02478-KAW Document
                                  Document 7-3
                                           13 Filed
                                               Filed 04/24/20
                                                     04/16/20 Page
                                                              Page 11 of
                                                                      of 22



 1   RICHARD J. ALEXANDER-79698
     LAW OFFICES OF RICHARD J. ALEXANDER
 2   201 West Richmond Avenue, Suite 3
     Pt. Richmond, CA 94801
 3   510-232-9100
 4   Attorney for Plaintiff
 5

 6                            UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8                                    CIVIL DIVISION
 9
     RICHMOND BAY MARINA, LLC, doing    ) Case No.:4:20-cv-2478 KAW
10   business as MARINA BAY YACHT       )
     HARBOR,                            ) IN ADMIRALTY
11                                      )
               Plaintiff,               ) WARRANT FOR ARREST OF VESSEL
12
          vs.                           )
                                        )
13
     THE VESSEL “SQUEEZEBOX”, her       )
                                        )
     engines, rigging, sails, boats,
14                                      )
     tackle, apparel and furniture, No. )
15   1038397,                           )
16              Defendant.

17
           THE PRESIDENT OF THE UNITED STATES OF AMERICA:
18
           TO: THE MARSHAL OF THE UNITED STATES FOR THE NORTHERN DISTRICT
19
     OF CALIFORNIA-GREETINGS:
20

21
           WHEREAS a Complaint to Enforce Maritime Lien has been filed in

22   the   United   States    District    Court   for     the   Northern   District   of

23   California on April 13, 2020, by Richmond Bay Marina, LLC against the

24   vessel   “SQUEEZEBOX”,    Number    1038397,   her    engines,   rigging,   sails,

25   boats, tackle, apparel and furniture in a cause of contract, civil




                               WARRANT FOR ARREST OF VESSEL - 1
             Case
             Case 4:20-cv-02478-KAW
                  4:20-cv-02478-KAW Document
                                    Document 7-3
                                             13 Filed
                                                 Filed 04/24/20
                                                       04/16/20 Page
                                                                Page 22 of
                                                                        of 22



 1   and maritime, in which the amount demanded is $3,955.00, plus legal
 2   interest and costs of suit, for the reasons and causes in said court
 3
     demanded,     and   that   all     persons    interested                            in          said   vessel,   her
 4
     rigging, engines, sails, boats, tackle, apparel and furniture, may be
 5
     cited    in   general   and   special    to   answer                    the                premises,       and   all
 6
     proceedings being had that said vessel, her engines, rigging, sails,
 7
     boats, tackle, apparel and furniture may for the cause of the said
 8
     complaint mentioned, be condemned and sold to pay the demands of the
 9
     plaintiff.
10
         YOU ARE, THEREFORE, HEREBY COMMANDED to arrest said vessel, her
11

12
     engines, rigging, sails, boats, tackle, apparel and furniture, to

13   evict or put ashore all parties found thereon, and to secure and

14   retain the same in your custody until further order of the court

15   respecting the same.

16       Upon      completion      of   attachment,               make                  your           return    thereof,

17   together with this Writ.
                                                                       S DISTR
                                                                    ATE       IC
                                                                  ST            T
18                                                            D
                                                                                                    Susan Y. Soong
                                                                                        CO




         Dated: 4/24/2020
                                                         E
                                                       IT




                                                                                          UR
                                                     UN




                                                                                            T




19
                                                     N O RT




                                                                                             NI A
                                                                                         OR
                                                       HE




                                                                                        IF




20                                                            N
                                                                                        AL
                                                              R




                                                                  DI
                                                                       S T RI T O F C
                                                                             C


21                                                CLERK OF THE COURT

22

23

24

25




                                WARRANT FOR ARREST OF VESSEL - 2
